Van Brunt, P. J.
An examination of the papers in this case fails to disclose an error made by the court below in changing the place of trial. That the convenience of a majority of such of the witnesses who are sworn to in the affidavits as will be examined in the trial will be consulted by having the trial in Dutchess county, where the defendants reside, and where the cause of action, if any, arose, seems to be established with reasonable certainty. The order appealed from should be affirmed, with costs. All concur.